COURT OF APPEALS OF VIRGINIA


              Present: Judges Russell, Malveaux and Athey
UNPUBLISHED


              Argued by videoconference


              SPENCER KELLY DIXON
                                                                           MEMORANDUM OPINION* BY
              v.     Record No. 1609-19-3                                 JUDGE CLIFFORD L. ATHEY, JR.
                                                                                 MARCH 9, 2021
              COMMONWEALTH OF VIRGINIA


                                FROM THE CIRCUIT COURT OF ROCKBRIDGE COUNTY
                                              Edward K. Stein, Judge

                               Joseph A. Sanzone (Sanzone and Baker, L.L.P., on brief), for
                               appellant.

                               Rachel L. Yates, Assistant Attorney General (Mark R. Herring,
                               Attorney General, on brief), for appellee.


                     Following a bench trial, Spencer Kelly Dixon (“Dixon”) was convicted of possession of a

              motor vehicle with an altered vehicle identification number (“VIN”), in violation of Code

              § 46.2-1075, and of obtaining property by false pretense, in violation of Code § 18.2-178. The

              trial court sentenced Dixon to six months of incarceration, with six months suspended, on each

              charge. On appeal, Dixon argues that the trial court erred in finding that the evidence was

              sufficient to establish that he (1) transferred a motor vehicle with an improper VIN under Code

              § 46.2-1075, and (2) obtained property by false pretenses under Code § 18.2-178.1 For the

              reasons stated below, we disagree and affirm the judgment of the trial court.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                       Dixon withdrew a collateral estoppel argument during oral argument, but regardless, he
              does not cite any authority in support of this argument and thus waives appellate review of that
              issue. See Rule 5A:20.
                                   I. FACTUAL BACKGROUND2

       In the fall of 2018, Norman Knox (“Knox”) created a listing on Craigslist to sell his

Dodge Neon car. He indicated on the listing that he was willing to accept a trade for a different

vehicle, to which Dixon responded via text message. Dixon indicated that he would be willing to

trade his 2008 GSSR-750 Suzuki motorcycle for the Dodge Neon.3 In the correspondence that

followed, Knox asked Dixon: “Anything done to it.” Dixon responded: “Quick shifter…..new

chain with Vortex sprockets and clip ons….Yoshie exhaust with cat delete.” Dixon did not

mention the vehicle’s VIN or any further work done to the motorcycle.

       Dixon and Knox met multiple times in person to discuss the motorcycle, as well as gear

and stands contemplated in the trade. There was a sticker on the motorcycle indicating that it

was a “2009 Suzuki GSSR.” Negotiations finally ended with Knox agreeing to trade Dixon his

car and title for Dixon’s motorcycle and title. Dixon did not indicate at any time that the

motorcycle’s VIN had been altered, removed, or replaced. After acquiring the motorcycle and

seeking to insure it, Knox was denied insurance based upon the title to the motorcycle received

from Dixon. In fact, Knox had received from Dixon a title for a DL 650 motorcycle, which did

not match the 750 motorcycle he purportedly received from Dixon. Although the motorcycle he

received was functional, due to the title not corresponding with the motorcycle, Knox was denied

insurance.

       Knox then went to the Department of Motor Vehicles (“DMV”) to report the issue and

subsequently filed a claim with Agent Michael Vineyard (“Vineyard”), an investigator with the


       2
         Pursuant to familiar appellate principles, the evidence is summarized in the light most
favorable to the Commonwealth, the prevailing party at trial. Gerald v. Commonwealth, 295 Va.
469, 472 (2018).
       3
         At trial, Knox stated that Dixon offered a “2008” motorcycle but later stated that the
sticker on the motorcycle was a “2009.”
                                               -2-
DMV. In order to commence his investigation, Vineyard required that Knox apply for a title to

the motorcycle. In order to comply with Vineyard’s request, Knox was issued a title using the

VIN off of the title he erroneously received from Dixon. Vineyard then examined the

motorcycle Dixon had exchanged with Knox and noticed a “VIN number that looked too

perfect.” He further noticed that the VIN was on an engraved plate instead of pin stamped on the

motorcycle’s frame, which is how factories typically apply the VIN to each motorcycle. When

Vineyard removed the engraved plate, he observed a flat surface where the original VIN should

have been, and it appeared as if the original VIN had been “ground down.”

       Vineyard then questioned Dixon, who stated that he had purchased the motorcycle two

years prior near Raleigh, North Carolina. Dixon went on to state that the motorcycle could not

be titled in Virginia because it was a racing motorcycle and was not “street legal.” Dixon also

admitted that he removed the original VIN and attached a VIN from a Suzuki DL 650

motorcycle. Next, Vineyard reviewed the records for the title Knox actually received from

Dixon and found no indication that Dixon had received permission to alter the VIN of the

motorcycle.4 As a result, Vineyard concluded that even though the title for the Suzuki DL 650

given to Knox was valid, the VIN on the motorcycle matched the title only because Dixon had

altered it by removing the original VIN and placing a plate with a new VIN on it himself.

       At trial, Dixon admitted to purchasing the motorcycle in North Carolina and claimed that

the motorcycle did not come with a VIN. He further testified that he then purchased a second

motorcycle from eBay and used that frame to construct the motorcycle he traded to Knox. Dixon

also admitted to creating a plate and placing the VIN of the motorcycle thereon without

obtaining permission from the DMV. Finally, he admitted that he did not tell Knox that he had


       4
         The DMV may issue a new title and plates for reconstructed vehicles, but the applicant
must satisfy statutory requirements. See Code § 46.2-734.
                                             -3-
placed a different VIN on the motorcycle but denied ever telling Vineyard that he had removed a

VIN from the original motorcycle frame.

        At the conclusion of all the evidence, Dixon moved to strike the evidence, arguing that

the evidence was insufficient to convict him on either charge. The trial court denied his motion,

and opined that, with respect to the first charge of possession of a motor vehicle with an altered

VIN:

                He took the VIN number off one vehicle and put it on another
                vehicle in order to be able to title it because he knew he could not
                otherwise title it, whether it had . . . a VIN number on when he
                bought it or it had no VIN number is not particularly relevant. He
                put a VIN number on . . . a vehicle that didn’t belong there. That’s
                a violation of the statute.

        Regarding the second charge of obtaining property by false pretense, the trial court

further opined that:

                [I]t is clear that he sold what he intended to be a 750 that could be
                titled to DMV as a 750. Did Mr. Knox actually get a 750
                motorcycle? Yes. It had a 750 engine. Apparently it had a 750
                frame but as everybody knows, part of buying a motor vehicle is
                the ability to title it, not to get some title, but to get the title that
                goes with that motor vehicle. And the problem was, because it had
                a, an [sic] improper VIN number on it, he cannot title it for what it
                is. And that was a false pretense because Mr. Dixon had already
                been through that and knew he . . . had a false VIN number and
                that was the only reason he was able to title it.

        This appeal follows.

                                             II. ANALYSIS

        With respect to assignments of error relating to the sufficiency of the evidence, we

review that evidence in the light most favorable to the Commonwealth, as the prevailing party

below, and determine whether “any rational trier of fact could have found the essential elements

of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979). “This

familiar standard gives full play to the responsibility of the trier of fact fairly to resolve conflicts
                                                  -4-
in the testimony, to weigh the evidence, and to draw reasonable inferences from basic facts to

ultimate facts.” Id. “The credibility of the witnesses and the weight accorded the evidence are

matters solely for the [trial court] who has the opportunity to see and hear that evidence as it is

presented.” Sandoval v. Commonwealth, 20 Va. App. 133, 138 (1995). “Furthermore, we

‘accord the Commonwealth the benefit of all inferences fairly deducible from the evidence.’”

Brooks v. Commonwealth, 282 Va. 90, 95 (2011) (quoting Glenn v. Commonwealth, 275 Va.

123, 130 (2008)). In a challenge to the sufficiency of the evidence, we must “examine the

evidence that supports the conviction and allow the conviction to stand unless it is plainly wrong

or without evidence to support it.” Commonwealth v. McNeal, 282 Va. 16, 20 (2011) (quoting

Vincent v. Commonwealth, 276 Va. 648, 652 (2008)).

         POSSESSION OF A VEHICLE WITH AN ALTERED VEHICLE IDENTIFICATION NUMBER

       Dixon first challenges the sufficiency of the evidence in support of his conviction of

possession of a vehicle with an altered VIN under Code § 46.2-1075. He specifically contends

that the Commonwealth’s evidence was not sufficient to prove that he either transferred the

motorcycle to Knox with an improper VIN or that his conduct in this case requires the consent of

DMV as enumerated in the statute.

       Code § 46.2-1075 provides that: “Any person who shall knowingly have in his

possession a motor vehicle . . . whose motor number, serial number, identification number, decal

or device as required by federal law has been removed, changed, or altered without the consent

of the Department shall be guilty of a Class 6 felony.”

       Dixon admits that he modified the motorcycle, but he argues that changing the parts and

affixing a Suzuki 650 VIN on it does not require him to get permission from the DMV because

the VIN on the motorcycle matches the title. However, the trial court heard competent testimony

that Dixon took the VIN from one motorcycle and placed it on another because he knew that the
                                                -5-
original would be unable to be titled otherwise. Additionally, Vineyard testified that Dixon

admitted to removing the VIN in order to make the vehicle “street legal” in Virginia. While

Dixon claims otherwise, “[i]n its role of judging witness credibility, the fact finder is entitled to

disbelieve self-serving testimony of the accused and to conclude that the accused is lying to

conceal his guilt.” Flanagan v. Commonwealth, 58 Va. App. 681, 702 (2011) (quoting Marable

v. Commonwealth, 27 Va. App. 505, 509-10 (1998)). Given the evidence presented at trial, there

was sufficient evidence to prove Dixon violated Code § 46.2-1075 because he affixed a VIN

from another motorcycle onto the motorcycle he traded to Knox without the permission of the

DMV. Accordingly, Dixon’s conviction was not plainly wrong or without evidence to support it.

                            OBTAINING PROPERTY BY FALSE PRETENSES

       Dixon also challenges the sufficiency of the evidence regarding his conviction for

obtaining property by false pretenses in violation of Code § 18.2-178. He contends that there

was insufficient evidence of his intent to defraud Knox and that his conduct in this case did not

rise to the level of an actual fraudulent transaction.

       Code § 18.2-178, which states in pertinent part: “If any person obtain, by any false

pretense or token, from any person, with intent to defraud, money, a gift certificate or other

property that may be the subject of larceny, he shall be deemed guilty of larceny thereof . . . .”

“This statute requires the Commonwealth to prove the following elements: ‘an intent to defraud,

an actual fraud, use of false pretenses for the purpose of perpetrating the fraud, and

accomplishment of the fraud by means of the false pretenses used for that purpose.’” Gardner v.

Commonwealth, 32 Va. App. 595, 598 (2000) (quoting Quidley v. Commonwealth, 221 Va. 963,

965 (1981)). “In determining whether the intent has been proven, the factfinder may consider

the conduct of the person involved and all the circumstances revealed by the evidence.” Cuffee

v. Commonwealth, 61 Va. App. 353, 369 (2013) (quoting Wynn v. Commonwealth, 5 Va. App.
                                                 -6-
283, 292 (1987)). “[W]hether the required intent exists is generally a question for the trier of

fact.” Id. (quoting Nobles v. Commonwealth, 218 Va. 548, 551 (1977)).

       Here, Dixon admitted that he attached a DL 650 Suzuki VIN to the motorcycle he traded

to Knox, which was purported to be a GSSR-750. When Knox asked Dixon if there had been

any alterations to the motorcycle, Dixon did not inform Knox that the VIN had been changed.

Knox could not legally operate a motorcycle that had a VIN changed without DMV permission,

which became clear when Knox wasn’t able to insure the motorcycle. Additionally, Dixon

admitted to Vineyard that he knowingly replaced the VIN because the GSSR-750 was not “street

legal,” and a title could not be obtained otherwise. Given this evidence, the trial court could

have reasonably concluded that Dixon had the requisite intent to defraud Knox. Accordingly,

Dixon’s conviction for violating Code § 18.2-178 was neither plainly wrong nor without

evidence to support it.

                                         III. CONCLUSION

       For these reasons, we affirm the decision of the trial court.

                                                                                          Affirmed.




                                                -7-